Title: To Benjamin Franklin from George Little et al., 25 August 1781
From: Little, George
To: Franklin, Benjamin


Sir
Caen Augst. 25th. 1781
We the Subscribers have taken the Libberty to Inform your Excellencey that we have made our Escape from forton prision, by Crossing the Channell In a Small Oppen Boat, after being Plundered, from us all our money and Cloaths, and now Lay to the goodness of the people hear as they Seem verey kinde, and Advises us to wait here till we have and Ansr. from you how to proceed, for the Best of our way to America as being publick Officers of the Sate of Massachusetts Bay— Captured May the 5 by the Roebuck 44 Guns & Medea of 28 Guns In the State frigate Protector, John Foster Williams Esqre Commander Carried In to New York were we were put on Board the prision Ship, after few days on board they made a press on board for Arburthnot fleet were they Carried a way two Hundred and Eight Americans and the remainder on board the fleet bound to England—whilst we were on board the Guard ship at New York Arrived three flaggs from Boston one from philadelphia and one from New London with About five hundred prissioners and Not a Single American returned— and Sent the flaggs Empty Were they were Indebted to Us for prisioners of a Considerable number— We ware sent to porstmouth In the Thames frigate. We shall wait hear till Your Goodness will think It proper to give us Dirrections how to proceed were we Remain Your Humble Servts.
George Little 1t. Lieut. the State ship protectorSamuell Wales Capt Merreins DoClemt. Lemon Master DoAlexd Storey Master of the Ship Jack Priveteer from SalemIsaac Collins mate of the Litermarqu Ship Ulysses from Boston
Our Commissions have been Examined hear and Officers of the Admarility Is Sattissifyed with the same.
 
Addressed: The Honourable Benjn. Franklin/ Esqr./ Paris
Notation: Prisoners
